DETAILED ACTION
Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed 18 December 2020 has been entered. Claims 1-5 and 8-15 are pending in the application. Claims 6-7 are canceled from consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schumann (U.S. Patent 3,219,063).
Regarding claim 1, Schumann discloses a valve assembly 50, comprising:
a first fluid port (at 60);

a valve seat 74a comprising an inner valve seat (portion of 74a radially inside passage 74) and an outer valve seat (portion of 74a radially outside passage 74), the inner valve seat being arranged within the outer valve seat;
a moveable plunger 76, having a body and being moveable between a closed position (when ring 84 contacts valve seat 74a) and an open position (FIG. 4) to vary a flow restriction at the valve seat, and arranged to simultaneously seal the inner valve seat and the outer valve seat when in the closed position;
a first fluid pathway (60/64/74/106/108) between the first fluid port and the second fluid port passing via the inner valve seat when the movable plunger is in the open position;
a second fluid pathway (60/64/74/108) between the first fluid port and the second fluid port passing via the outer valve seat when the movable plunger is in the open position;
at least one fluid flow path 106 through the body of the moveable plunger comprising an opening (at 106) configured to form part of the first fluid pathway or the second fluid pathway, and wherein a cross-sectional area of the flow path through the moveable plunger is at least half of a cylindrical cross-sectional area spanned by a gap between the plunger and the respective inner or outer valve seat of the first or second fluid pathway (See FIG. 4; the cross-sectional area of bore 106 is the area of the circular cross-section of the bore 106, the gap when the valve is open is seen in FIG. 4 to be smaller than the radius of the bore 106, therefore with the cross-sectional area of the bore 106 being more than three times the radius squared, it is clear the cross-sectional area is at least 300% larger than distance of the gap) (furthermore, the gap between the plunger and the respective inner or outer valve seat of the first or second fluid pathway is variable, however, once the plunger is lifted from the valve seat, the valve is open and that distance is relied upon to determine the comparative lengths of the gap 
a moveable diaphragm 122 (“The stem 28 is adapted to be connected to any suitably actuated mechanism such as a pressure operated diaphragm or bellows or even a manually operated wheel or lever” Col. 2 line 51-57) for separating a portion (portion of stem 80 above the anticipated but not illustrated pressure operated diaphragm) of the moveable plunger from the flow path through the body of the moveable plunger; and
the valve assembly further comprises pressure compensation means (the pressure operated diaphragm possesses a pressure compensating means as the diaphragm is moved by pressure differences across the diaphragm) for ensuring that the fluid inlet and a portion of the moveable plunger that is not in a direct flow path between the first and second fluid ports are under substantially the same pressure when the moveable plunger is in the closed position (FIG. 4; Col. 2 line 51-57, Col. 3 line 53-Col. 4 line 71, Col. 5 line 7-35).
Regarding claim 2, Schumann discloses the cross-sectional area of the flow path through the opening in the moveable plunger is at least 60%, 70%, 80%, 90%, 100%, or greater, of the cross-sectional area spanned by the gap between the plunger and the respective inner or outer valve seat of the first or second fluid pathway of which the opening forms a flow path when the movable plunger is in the open position (FIG. 4).
Regarding claim 3, Schumann discloses the cross-sectional area of the flow path through the opening in the moveable plunger is at least two times, preferably at least 10 times, more preferably at least 50 times, the cross- sectional area spanned by the gap between the plunger and the respective inner or outer valve seat of the first or second fluid pathway of which the opening forms a flow path when the movable plunger is in the open position (FIG. 4).

Regarding claim 5, Schumann discloses the first fluid pathway and the second fluid pathway are the only fluid pathways between the first fluid port and the second fluid port when the movable plunger is in the open position (FIG. 4).
Regarding claim 8, Schumann discloses the pressure compensation means is a pressure equalizing fluid pathway (space between bore 106 and the bottom of annular casing 132 and further into annular casing 132) from the first fluid port or the second fluid port to a portion of the moveable plunger that is not in a direct flow path between the first fluid port and the second fluid port (FIG. 4; Col. 5 line 7-35).
Regarding claim 9, Schumann discloses the pressure equalizing pathway extends from the fluid inlet to a portion of the moveable plunger that is not in a direct flow path between the fluid inlet and the fluid outlet (FIG. 4; Col. 5 line 7-35).
Regarding claim 10, Schumann discloses the valve assembly further comprises a shim (insert at the bottom of annular casing 132 upon which the bellows is attached) for varying the area of the moveable diaphragm that can be biased by pressure from the first fluid port or the second fluid port (FIG. 4).
By increasing or decreasing the thickness of the insert, the amount of travel of the bellows is manipulated to adjust the area of travel of the bellows.

Regarding claim 13, Schumann discloses the inner valve seat and the outer valve seat are arranged concentrically (FIG. 4).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12 is rejected under 35 U.S.C. 103 as being unpatentable over Schumann in view of Lenk (U.S. Patent 10,253,682).
Regarding claim 12, Schumann discloses the claimed invention substantially as claimed, as set forth above from claim 11.
Schumann is silent regarding the actuating means comprises a solenoid that actuates the moveable plunger upon the application of a current through the solenoid.
However, Lenk teaches the actuating means comprises a solenoid 14 that actuates the moveable plunger 30 upon the application of a current through the solenoid (FIG. 1; Col. 4 line 1-17).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Schumann by using a solenoid as an actuator in lieu of a handle, as taught by Lenk, for the purpose of providing a means for actuation that does not require the operator to physically contact the valve, thus allowing for the valve to function in a wider variety of environments and spaces.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schumann.
Regarding claim 14, Schumann discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Schumann discloses: a stroke gap of between 0 (closed) and X (fully open, to provide a flow area for adequate fluid flow amount through the valve opening) but Schumann is silent regarding the moveable plunger has an explicit stroke of between 0.05mm and 1.0mm.
However, considering that Schumann teaches a stroke gap as discussed above, it would have been obvious to one of ordinary skill in the art at the time the invention was made to set the stroke parameters of the moveable plunger as taught by Schumann, to between 0.05mm and 1.0mm, for the purpose of providing for adequate fluid flow opening amount through the valve and to properly characterize the fluid flow there through, especially since it has been held that where the general 
Regarding claim 15, Schumann discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Schumann further discloses a valve system comprising the valve assembly of claim 1.
Schumann is silent regarding a valve system, comprising at least two valve assemblies, wherein the distance between adjacent valve assemblies is less than 50mm, preferably less than 40mm, more preferably less than 22mm.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a second valve assembly as the valve assembly in claim 1, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Furthermore, it would have been an obvious matter of design choice to position the second valve assembly less than 50mm from the first valve assembly, since applicant has not disclosed that the distance between the two valve assemblies solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a variety of distances between the two valve assemblies.

Response to Arguments
Applicant's arguments filed 18 December 2020 have been fully considered but they are not persuasive.
Applicant argues that Schumann does not disclose a moveable diaphragm.  However, Col. 2 line 51-56 clearly states that the use of any suitably actuated mechanism such as a pressure operated diaphragm or bellows is anticipated.  Therefore, Schumann does disclose the use of a pressure operated diaphragm despite only illustrating a bellows.  As such, when utilizing a pressure operated diaphragm, .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984.  The examiner can normally be reached on Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Matthew W Jellett/Primary Examiner, Art Unit 3753